Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 1 of 35 PageID 1




                   UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION




ANTHONY COLUCCI, VANESSA
LORRAINE SKIPPER, KELLY BAKER
Individually and on Behalf of Those Similarly   No. ______________
Situated,
                                                JURY DEMANDED
                               Plaintiffs,
                                                DAMAGES AND
            v.                                  INJUNCTIVE RELIEF
                                                SOUGHT
HEALTH FIRST, INC.,

                               Defendant.



                      CLASS ACTION COMPLAINT
 Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 2 of 35 PageID 2




                                               TABLE OF CONTENTS

INTRODUCTION .....................................................................................................1
PARTIES ...................................................................................................................2
JURISDICTION AND VENUE ................................................................................4
INTERSTATE TRADE AND COMMERCE ...........................................................4
DEFINITIONS OF RELEVANT MARKET ............................................................5
  Product Market: Acute Care Services ....................................................................5
  Geographic Market: BC or SBC.............................................................................6
DEFENDANT'S MARKET POWER .......................................................................8
DEFENDANT’S MONOPOLIZATION AND RESTRAINT OF TRADE AS TO
THE SALE OF ACUTE CARE SERVICES ............................................................9
  Leveraging Control Over Its Health Plans In Aid of Referral Exclusive
  Dealing .................................................................................................................11
  Financial Inducements and Preferential Treatment In Aid of Referral Exclusive
  Dealing and Group Boycott .................................................................................14
  Revocation of Hospital Privileges in Aid of Referral Exclusive Dealing ............15
  Coercive Threats in Aid of Referral Exclusive Dealing and Group Boycott .......17
  Coercive Retaliation in Aid of Referral Exclusive Dealing and Group Boycott..17
  MIMA Acquisition Strengthens Referral Exclusive Dealing ................................21
  Market Allocation Agreements .............................................................................21
CLASS INJURY AND STANDING .......................................................................22
CLASS ALLEGATIONS ........................................................................................24
  Acute Care Damage Class ....................................................................................24
  Federal Rule of Civil Procedure 23(a) Prerequisites ............................................24
  Federal Rule of Civil Procedure 23(b)(3) Prerequisites .......................................26
  Acute Care Injunctive Class .................................................................................26
  Federal Rule of Civil Procedure 23(a) Prerequisites ............................................26
  Federal Rule of Civil Procedure 23(b)(2) Prerequisites .......................................28
CAUSES OF ACTION ............................................................................................28
FIRST CLAIM FOR RELIEF .................................................................................28


                                                              i
 Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 3 of 35 PageID 3




 Monopolization of the Acute Care Market in Violation of Section 2 of the
 Sherman Act .........................................................................................................28
SECOND CLAIM FOR RELIEF ............................................................................29
 Agreements in Restraint of Trade in Violation of Section 1 of the Sherman
 Act ........................................................................................................................29
THIRD CLAIM FOR RELIEF ................................................................................30
 Violation of the Florida Antitrust Act ..................................................................30
PRAYER FOR RELIEF ..........................................................................................31




                                                               ii
 Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 4 of 35 PageID 4




      On behalf of themselves and those similarly situated, Anthony Colucci,

Vanessa Lorraine Skipper, and Kelly Baker (“Plaintiffs”) bring this action against

Health First, Inc. (“Health First” or “Defendant”) and allege as follows:

                                 INTRODUCTION
      1.     This case arises from the pervasive and long-term exclusionary

misconduct that Health First has committed in the market for acute care and that this

Court has already scrutinized. In Omni Healthcare Inc. v. Health First, No. 6:13-cv-

1509-Orl-37DAB (filed Sept. 27, 2013) (Dalton, J.), physician competitors of Health

First sought to recover profits lost due to Health First’s anticompetitive conduct.

After one day of trial, on August 16, 2016, Health First agreed to settle and the case

was voluntarily dismissed. (ECF No. 329.)

      2.     Unfortunately, Health First was unchastened. After the Omni

Healthcare settlement, Health First continued its efforts to maintain and strengthen

a monopoly in the market for acute care, and restrained trade, in violation of Sections

1 and 2 of the Sherman Act, 15 U.S.C. §§ 1-2. Health First achieved these

anticompetitive ends through exclusionary acts suppressing and injuring

competition, including acquiring the largest competing physician group, Melbourne

Internal Medical Associates; leveraging its market power in adjacent markets into

the acute care market; pervasive and highly effective exclusive dealing in hospital

referrals; and a group boycott of competitors.
 Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 5 of 35 PageID 5




      3.     Health First’s monopolization and restraint of trade foreclose

competition from both rival acute care hospitals in Brevard County or Southern

Brevard County (“BC” and “SBC,” respectively) and from potential market entrants,

since all need access to physicians and their referrals to compete effectively in the

acute care market. Defendant has caused its competitors harm in the form of lost

profits; at the same time, it has caused the health plans who pay its bills harm in the

form of overcharges for services, well above the fees that the health plans would pay

in a competitive market. And it has delivered sub-par care to its patients, threatening

their health and longevity.

      4.     On behalf of itself and similarly situated health plans, Plaintiffs seek

damages for Health First’s above-competitive fees charged in the market for acute

care in BC or SBC (the “acute care relevant market”). Plaintiffs also seek injunctive

relief to bring Health First’s long history of exclusionary conduct to an end.

                                     PARTIES

      5.     Plaintiff Anthony Colucci resides at 5644 Reagan Avenue, Titusville,

FL 32780. Mr. Colucci is the President of the Brevard Federation of Teachers, 1007

South Florida Avenue, Rockledge, FL 32955. Mr. Colucci previously served as its

Vice President and, prior to accepting this position, he was employed as a teacher

for 16 years at Oak Park Elementary in Titusville, FL. Over the last several years his




                                           2
 Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 6 of 35 PageID 6




family has used acute care services provided by Health First and made substantial

co-insurance payments to Health First for this care.

       6.    Plaintiff Vanessa Lorraine Skipper resides at 1847 Abbeyridge Drive,

Merritt Island, FL 32953. Ms. Skipper has served as Vice President of the Brevard

Federation of Teachers, 1007 South Florida Avenue, Rockledge, FL 32955, since

2018. Prior to assuming this position, she was employed as an English teacher at

Cocoa High School, Cocoa, FL. In the last several years she has used acute care

services provided by Health First and made substantial co-insurance payments to

Health First for this care.

      7.     Plaintiff Kelly Baker resides at 2682 Vining Street, West Melbourne

FL 32904. Ms. Baker is employed as a teacher of Fashion Design and Career

Elective at Palm Bay Magnet High School, Melbourne, FL. In the last several years

she has used acute care services provided by Health First and made substantial co-

insurance payments to Health First for this care.

      8.     Health First is a not-for-profit corporation organized and existing since

1995 under Florida law, with its principal place of business in SBC. Health First Inc.

is the parent corporation of four affiliated hospitals located in BC: Holmes Regional

Medical Center, Cape Canaveral Hospital Inc., Palm Bay Hospital, and Viera

Hospital, Inc. Health First is also the parent corporation of subsidiaries that manage

physician groups (“HF Physicians”) and administer health plans (“HF Health

                                          3
 Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 7 of 35 PageID 7




Plans”). Health First bills itself as “Central Florida’s only fully integrated health

system.”

                           JURISDICTION AND VENUE

       9.     This action is brought pursuant to Sections 4 and 16 of the Clayton Act,

15 U.S.C. §§ 15 and 26. Plaintiffs seek statutory damages and injunctive relief from

ongoing violations of the antitrust laws of the United States, specifically, Sections 1

and 2 of the Sherman Act, 15 U.S.C. §§ 1 & 2.

       10.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and Sections 4(a) and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26.

       11.    This Court has personal jurisdiction over Health First because it resides

in this District; transacts business in this District; and commits overt acts in

furtherance of the illegal scheme and conspiracy alleged herein in this District.

       12.    Venue is proper in this District under 28 U.S.C. § 1391 because Health

First has resided, transacted business, has been found, and has agents in this District;

most or all of the events giving rise to these claims occurred in this District; and a

substantial portion of the affected interstate trade and commerce at issue has been

carried out in this District.

                    INTERSTATE TRADE AND COMMERCE

       13.    The conduct of Health First and its co-conspirators has been within the

flow of and substantially affected interstate commerce.


                                           4
 Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 8 of 35 PageID 8




      14.    During the relevant period, a large percentage of Health First’s

revenues have come from sources located outside of Florida, including the federal

government (through the Medicare and Medicaid programs).

      15.    Health First purchases a substantial portion of its medicine and supplies

from sellers located outside of Florida.

      16.    Many employers that have made payments to Health First (either

directly or through health insurers) sell products or services in interstate commerce.

                   DEFINITIONS OF RELEVANT MARKET

                       Product Market: Acute Care Services

      17.    The relevant product market with respect to Health First’s misconduct

encompasses the sale of acute care services. These are short-term health-care

treatments that patients receive at a hospital to address an acute, trauma or urgent

need. They may or may not require admissions for overnight stays at the hospital.

      18.    There are essentially no substitutes for acute care services, and

consumer demand for these services is generally inelastic because such services are

often necessary to prevent death or long-term harm to health. As a result, there is

extremely low cross-elasticity of demand between acute care services and outpatient

services not requiring use of hospital services.




                                           5
 Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 9 of 35 PageID 9




      19.    In addition, the choice of hospital acute care services is largely

determined by physicians, and is based on the medical needs of the patient, not on

the relative cost of the services.

      20.    Accordingly, a monopolist can impose a small but significant price

increase in the price of acute care hospital service without causing patients to switch

to outpatient services or other health care options.

                          Geographic Market: BC or SBC
      21.    The relevant geographic market for the sale of acute care services with

respect to Health First’s misconduct is BC or SBC.

      22.    The hospital facilities located in BC would have the economic power,

if acting collectively, to increase prices for acute care services above competitive

levels.

      23.    The outflow rate (those BC residents who receive acute care services at

hospitals outside of BC) is low and has not varied significantly year-to-year, despite

Health First’s above-competitive prices and less-than-competitive quality of care.

The inflow rate (those residents outside of BC who receive acute care inside BC) is

also low and has not varied significantly year-to-year despite changes in relative

prices.

      24.    The low outflow and inflow rates for this service support the conclusion

that acute care hospitals located outside of BC do not provide sufficient competitive

                                           6
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 10 of 35 PageID 10




discipline to those within BC to warrant their inclusion in the relevant geographic

market. There is extremely low cross-elasticity of demand between acute care

hospitals located inside and outside of BC.

      25.    Only physicians can admit patients to hospitals, and there is little

overlap between the physicians who admit to acute care hospitals located within BC

and those who admit to hospitals outside of BC.

      26.    Acute care hospitals located within BC offer prices to managed care

plans without regard to prices charged to those plans by non-affiliated acute care

hospitals located outside BC.

      27.    Acute care hospitals located outside BC offer prices to managed care

plans without regard to prices charged to those plans by non-affiliated acute care

hospitals located within BC.

      28.    Managed-care plans cannot substitute acute care hospitals, or

physicians, located outside BC for hospitals and physicians located within that area.

      29.    Patients located within BC typically do not utilize acute care hospitals,

or physicians, located outside BC for acute care hospital or physician services

available within BC.

      30.    Hospitals located within BC have the ability to raise prices at least 5

percent higher than the prices that would prevail in a competitive market without

losing enough volume to make this price increase unprofitable.

                                          7
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 11 of 35 PageID 11




      31.    In the alternative, if BC is not a discrete regional market for acute care

hospital services, the allegations in paragraphs 17-30 apply with equal or greater

force to SBC, a geographic area within BC.

      32.    Indeed, Defendant itself has argued that SBC is a separate geographic

market for antitrust purposes. This assertion was made in a 1995 Submission to the

Federal Trade Commission (“FTC”) in support of the then-proposed affiliation of

Cape Canaveral Hospital and Holmes RMC. In that submission, Health First argued

that the combination of the two facilities would not reduce competition because the

two hospitals were in different geographic markets. Health First’s argument to the

FTC was successful and, as a consequence, the FTC elected not to challenge the

transaction. There has been no material difference between hospital usage patterns

over time.

      33.    In addition, in a Certificate of Need Application submitted in 2004,

Holmes RMC identified “South Brevard” as a “natural market area.”

                      DEFENDANT’S MARKET POWER

      34.    In 2014, Health First had an 86.8 percent share of the market for acute

care services in SBC (as measured by patient admissions). This market share has

increased in subsequent years. Health First’s share of the same product market in the

broader BC market is currently estimated at greater than 90 percent.



                                           8
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 12 of 35 PageID 12




      35.    Health First’s market power in both of the geographic markets is also

demonstrated by (1) its ability to exclude rival providers of acute care services; and

(2) its ability to raise prices to patients and health plans well above competitive

levels.

      36.    Barriers to entry in the market for the sale of acute care services in BC

or SBC make new entry difficult, costly, unlikely, and untimely. Building an acute

care hospital is expensive and time-consuming.

      37.    With the sole exception of Wuesthoff Medical Center, Melbourne

(“Wuesthoff-Melbourne”), for example, no new competitive hospital has built an

acute care hospital in SBC in at least 15 years, despite prices well above competitive

levels that would attract entry in a competitive product market.

           DEFENDANT’S MONOPOLIZATION AND RESTRAINT
          OF TRADE AS TO THE SALE OF ACUTE CARE SERVICES

      38.    Health First was formed in 1995 by the joining of Holmes Regional

Medical Center (“Holmes RMC”) and Palm Bay Hospital (located in SBC) and Cape

Canaveral Hospital (located in Central Brevard County). Health First was at this time

the sole provider in SBC because it controlled the only two acute care hospitals in

the county. The only acute care hospital competitor to enter the relevant market since

that time has been Wuesthoff-Melbourne in 2002.




                                          9
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 13 of 35 PageID 13




      39.    Health First has unlawfully maintained its monopoly and restrained

trade by using its existing leverage over physicians in order to minimize the

possibility of referrals to other acute care hospitals.

      40.    Physicians practicing in relevant specialties in these geographic

markets are dependent on Health First in multiple respects, including because the

Health First health plans provide them with patients and the Health First hospitals

provide them with facilities and admitting privileges.

      41.    As a result, physicians are at the mercy of Health First’s enormous

market power. Referrals from such physicians are in turn necessary for any hospital

to compete with Health First’s established facilities.

      42.    Accordingly, Health First can substantially foreclose competition and

maintain and strengthen its monopoly by preventing physicians from referring to

other hospitals. The techniques that Health First employs to impose barriers to entry

have included:

             a.     leveraging of its market power in health plans in aid of exclusive

                    dealing in referrals (“referral exclusive dealing”);

             b.     financial inducements to independent physicians to induce

                    referral exclusive dealing and group boycott;

             c.     revocation of hospital privileges in aid of referral exclusive

                    dealing;

                                            10
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 14 of 35 PageID 14




             d.    coercive threats in aid of referral exclusive dealing and group

                   boycott;

             e.    retaliation in aid of referral exclusive dealing and group boycott;

             f.    the acquisition of the independent physician group MIMA in aid

                   of referral exclusive dealing; and

             g.    market allocation agreements with potential competitors

                   including Adventist HealthCare.

      43.    Health First’s willful maintenance of its market power over the relevant

market has excluded actual or potential competing hospitals within the market,

injuring competition and materially causing antitrust price injury, as well as

diminishing patients’ quality of care.

                    Leveraging Control Over Its Health Plans
                      In Aid of Referral Exclusive Dealing

      44.    Health First vertically integrated into the market for physician services

and the market for the sale of health-insurance plans in SBC. In 1995, it formed its

own physicians group, HF Physicians. In 1996, it created HF Health Plans to offer

HMO plans in BC.

      45.    Health First has long recognized its market power in the relevant

market. When the head of the Central Brevard Health Care Coalition urged Michael

Means, then President of Health First, to improve its health information system, he

responded that he was not compelled to because “he was a monopolist.”
                                          11
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 15 of 35 PageID 15




      46.    Holmes RMC (formerly known as Brevard Hospital) opened in 1937

and is the largest hospital in BC. It is also the only hospital in SBC with a Level II

Trauma Center, Level II Neonatal Intensive Care Unit, and air ambulance (First

Flight helicopter).

      47.    Due to its size and unique offerings, Holmes RMC is considered what

healthcare experts refer to as a “must-have” hospital. In other words, any health plans

that intend to market their products in BC have little choice but to include Holmes

RMC in their networks. Wuesthoff-Melbourne, Health First’s only hospital

competitor in SBC, is too small to provide the same range of services that Holmes

RMC provides. As a result, it provides only limited competition.

      48.    Once Health First secured its dominance over acute care in BC, it acted

to maintain and strengthen this dominance.

      49.    First, Health First leveraged its market power in the relevant acute care

market into the adjacent market for the sale of private health insurance sold by HF

Health Plans by exploiting Holmes RMC’s “must have” status to require competing

private health plans to include all Health First hospitals in their network as a

precondition for including Holmes RMC. Accordingly, all health plans have been

purchasing acute care services on behalf of their enrollees from the heavily-

dominant Health First hospitals in BC (and SBC), making it less likely they would

be sent to Health First’s lone hospital competitor.

                                          12
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 16 of 35 PageID 16




      50.    Second, HF Health Plans has achieved a dominant share in this market

for the sale of private health plans in BC (and SBC) and it has used that dominance

to strengthen Health First’s existing monopoly power. HF Health Plans covers more

insured patients than any other private health plan in the relevant geographic

markets. And Health First has assiduously leveraged this power into the physician

services relevant market by denying competing independent physicians access to

patients enrolled in HF Plans unless they make patient referrals exclusively to Health

First’s hospital monopoly (and to HF Physicians) thereby suppressing actual or

potential acute care competition. Health First’s competitors need such referrals to

compete effectively and at the necessary scale.

      51.    As an example, Jerry Senne was the President and Chief Executive

Officer at Holmes RMC, and the founding President and Chief Executive Officer of

HF Health Plans. He informed OMNI Healthcare, Inc. (“OMNI”) that it could

participate in the network for HF Health Plans only if it agreed to admit its patients

exclusively to Health First’s hospitals.

      52.    In March 2004, Senne met with OMNI physician Dr. Seminer and

offered to allow OMNI to remain a participating member of HF Health Plans in

exchange for an agreement by OMNI to admit its patients exclusively to Health

First’s hospitals.



                                           13
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 17 of 35 PageID 17




      53.    Ultimately, after repeated attempts to coerce OMNI into admitting

exclusively to Health First’s hospitals, Health First refused to renew OMNI’s

contract with HF Health Plans. Instead, it demanded that OMNI’s physicians

contract individually with HF Health Plans as opposed to contracting as a group.

      54.    This has the effect of inducing competing, independent physicians to

stop competing with Health First physicians by either joining HF Physicians (and

therefore referring patients only to Health First hospitals) or joining nominally

“independent” groups cooperating with Health First by entering into either explicit

or implied exclusive dealing arrangements that refer all patients to Health First

hospitals. Health First thus uses its health plans to strengthen its market power in the

relevant market.

      55.    Health First’s effective power to exclude and exclusionary conduct is

demonstrated by the fact that physicians who participate in HF Health Plans send

only 15 percent of their non-HF Health Plans patients (whom they could send

anywhere) to Wuesthoff-Melbourne. In contrast, physicians who do not participate

in HF Health Plans utilize Wuesthoff-Melbourne 45 percent of the time.

      56.    This anti-competitive leveraging continues to this day.

               Financial Inducements and Preferential Treatment
             In Aid of Referral Exclusive Dealing and Group Boycott

      57.    Health First had de facto exclusive dealing arrangements with

Melbourne International Medical Associates (“MIMA”), before its acquisition, in
                                           14
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 18 of 35 PageID 18




aid of its referral exclusive dealing. Health First induced MIMA’s physicians into

admitting exclusively or nearly exclusively to Health First hospitals by offering

financial inducements and preferential treatment. One inducement was to grant

MIMA the right to provide radiation-therapy services to Health First’s members,

with Health First shutting down its competing radiation-therapy department and

selling its equipment to MIMA. That radiation oncology program became the most

profitable of all of MIMA’s ancillary services.

      58.    Prior to its acquisition by Health First, MIMA had over 100 doctors and

10,000 hospital admissions a year. Only one percent of those admissions occurred at

Wuesthoff-Melbourne. It has offices within the range of one to three miles from

Wuesthoff-Melbourne and has moved its building and main headquarters closer to

Wuesthoff-Melbourne. Yet it still does not utilize Wuesthoff-Melbourne.

      59.    Health First continues to provide financial inducements to providers to

maintain anti-competitive exclusive dealing arrangements and prevent competitors

from gaining share in the relevant markets. As with MIMA, these inducements

involve agreements not to compete in certain specialties or areas of care.

     Revocation of Hospital Privileges in Aid of Referral Exclusive Dealing

      60.    Health First has also coerced referral exclusive-dealing arrangements

from competing independent physicians by revoking or threatening to revoke patient




                                         15
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 19 of 35 PageID 19




referrals from its hospitals to these physicians, as well as revoking their hospital

privileges.

         61.   Without hospital privileges, a physician cannot perform services at a

Health First hospital. Of course, such revocations or threats of revocations are

particularly powerful exclusionary tools due to Health First’s acute care monopoly

in BC (and SBC) and Holmes RMC’s status as a “must have” hospital in the

geographic market.

         62.   A substantial portion of Dr. Brian Dowdell’s practice (as many as ten

to fifteen patients a day), for example, previously consisted of acute care referrals

from Holmes RMC. As soon as Dr. Dowdell refused to participate in Health First’s

referral exclusive dealing arrangements, however, he stopped receiving such

referrals. This included patients covered by plans other than Health First health

plans.

         63.   As another example, Holmes RSC revoked Dr. Craig Deligdish’s

hospital privileges in 2010, without cause or justification, in response to his voicing

his concerns as to Health First’s exclusionary referral practices. (Holmes RMC had

previously celebrated Dr. Deligdish with an award for being the “Doctor with the

Biggest Heart.”)




                                          16
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 20 of 35 PageID 20




       64.   Health First hospitals continue to refuse to refer patients to physicians

who do not participate in Health First’s exclusive-dealing arrangements and to deny

privileges to those hospitals.

    Coercive Threats in Aid of Referral Exclusive Dealing and Group Boycott

       65.   Health First has also used threats to maintain its monopoly over acute

care services. Michael Means served as Chief Executive Officer and President of

Health First Inc. from 1995 to December 2011 and was President and Chief

Executive Officer of Holmes RMC and Palm Bay Hospital beginning in 1989.

       66.   Means reportedly instructed the CEO of Wuesthoff-Melbourne to “stay

out of South [Brevard] County.” He reportedly told the physicians at a Medical Staff

meeting at Holmes RMC: “If you sign letters of support for Wuesthoff, we will know

who you are.”

       67.   Such threats amount to the organization of a group boycott against

competing hospitals or potential entrants by physicians currently affiliated with

Health First. Again, because Health First controls must-have hospitals in the relevant

markets, physicians are generally unable to resist Health First terms of dealing that

prevent them from doing business with competing hospitals.

  Coercive Retaliation in Aid of Referral Exclusive Dealing and Group Boycott
       68.   Wuesthoff-Melbourne opened in SBC in 2002 after Health First had

lost a hard-fought battle to prevent its market entry. Wuesthoff is smaller than


                                          17
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 21 of 35 PageID 21




Holmes RMC, but nonetheless has 115 private rooms and offers a wide range of

services (including interventional cardiac care, full-service emergency department,

surgery suites, family birth place, diagnostic and rehabilitation services) and

ancillary services (including reference laboratory, homecare, nursing facility,

assisted living facility, hospice, home medical equipment, wound care and

hyperbaric center).

      69.    Despite repeated requests from Health First, OMNI refused to agree to

admit its patients exclusively to Health First’s hospitals. In response, Health First

threatened to retaliate by recruiting physicians to compete with OMNI and to offer

them higher rates and compensation.

      70.    Health First made good on its threats, eventually hiring both additional

primary care physicians and specialists. Health First further retaliated by, among

other things, transferring OMNI’s HR Health Plans patients to its own physicians,

terminating a contractual program whereby OMNI provided unassigned call

coverage at Health First’s Palm Bay Hospital, and commissioning chart audits on

OMNI’s physicians.

      71.    Health First also cancelled OMNI’s self-funded health-insurance plan

covering its 500+ employees and dependents, which had been contractually

administered by HF Health Plans. Health First further refused to provide OMNI with



                                         18
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 22 of 35 PageID 22




its claims experience file so that OMNI could obtain alternate health insurance for

its employees and their dependents.

      72.   Health First also retaliated against OMNI in other ways, including:

            a.     Terminating OMNI’s pharmacy contract as a provider in Health

                   First’s Medicare Part D Plan, despite the fact that it met the

                   plan’s terms and conditions for participation;

            b.     Fabricating a $1 million alleged overpayment for fees and

                   services rendered over a two-year period by OMNI;

            c.     Refusing to reimburse for digital mammograms provided by

                   OMNI and requiring its patients to receive preauthorization for

                   digital mammography on the false grounds that the technology

                   was unproven, that is until several months later when Health First

                   was able to purchase its own digital mammography equipment,

                   after which it struck the requirement for preauthorization;

            d.     Initiating a sham audit of OMNI and requesting more than 1,000

                   of OMNI’s charts; and

            e.     Failing to compensate OMNI physicians at the same rate that

                   they compensated other physicians, and litigating this payment

                   issue with OMNI through binding arbitration.



                                         19
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 23 of 35 PageID 23




      73.    In 2017, Health First refused to re-credential OMNI’s physicians at its

monopoly hospitals and terminated OMNI’s participation in HF Health Plans. For

several years after terminating OMNI, Health First encouraged OMNI’s physicians

to leave OMNI by promising the physicians that, if they left OMNI and joined

another physician group (namely, a group that admitted patients exclusively to

Health First’s hospitals and referred patients exclusively to Health First’s physician

and ancillary service providers), they would be permitted to participate in HF Health

Plans. In addition, physicians who left OMNI for other physician groups were

allowed to participate in Health First’s health plans only if they agreed not to refer

any patients to OMNI.

      74.    Health First not only refused to deal with OMNI but refused to deal

with those physicians who dealt with OMNI to induce a boycott of OMNI.

      75.    Health First’s referral exclusive-dealing arrangements and boycott are

indefinite in duration. Physicians are not free to terminate them unless they wish to

also be boycotted by Health First health plans, excluded from using monopolized

acute care facilities operated by Health First, and excluded from patient referrals

from Health First physicians and Health First’s cooperating, boycotting independent

physician groups.

      76.    Health First and the doctors agreeing to exclusive-dealing arrangements

and boycotts collectively control a dominant share of all patient admissions and

                                          20
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 24 of 35 PageID 24




referrals in BC (and SBC). They determine where their patients receive medical

treatment and to which specialists they are referred. Health First’s referral exclusive-

dealing arrangements have thus unreasonably deprived competitive hospitals of a

market for their goods and services

      77.    As with other exclusionary conduct alleged herein, this anti-

competitive conduct is ongoing.

            MIMA Acquisition Strengthens Referral Exclusive Dealing
      78.    HF Physicians, including now the former-MIMA physicians, admit

exclusively or near-exclusively to Health First medical facilities as a contractual

and/or de facto condition of their employment. With the acquisition of MIMA it has

thus been easier for Health First to monitor and police former MIMA physicians and

ensure they abide by the terms of the exclusive dealing arrangements.

      79.    Accordingly, the MIMA acquisition has helped Health First to perfect

its control over the majority of admissions and specialty referrals in BC (and SBC),

thus maintaining its acute care hospital monopoly, as well as restraining competition

in the relevant physician services market.

                           Market Allocation Agreements
      80.    On information and belief, based on the observed course of dealing,

Health First has also preserved its monopoly through anti-competitive market

allocation agreements with Florida Hospital (now called AdventHealth).


                                           21
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 25 of 35 PageID 25




      81.    Florida Hospital has pervasive operations throughout central Florida,

but not in BC (and SBC) where Health First is dominant. When three hospitals came

up for sale within Health First’s markets, Florida Hospital did not attempt to

purchase them, even though it had been growing rapidly throughout the state.

      82.    Instead, it appears that Health First and Florida Hospital have agreed to

stay out of each other’s markets, and to instead refer patients from their respective

markets to each other. In aid of this market allocation, and facilitating

anticompetitive cooperation, Health First has sold an estimated 30 percent of its

stock to its co-conspirator Adventist HealthCare.

                        CLASS INURY AND STANDING

      83.    Over many years to the present, Health First has excluded competition

in the acute care relevant market. As a consequence, its fees charged to acute care

patients and health plans serving those patients are substantially higher than

competitive levels and they all are suffering antitrust price injury.

      84.    These high fees do not attract entry because Health First acts

anticompetitively to prevent entry and competitive expansion through its exclusive

dealing arrangements, its conduct in aid of those arrangements, and its market

allocation agreements. In addition, plans and acute care patients are receiving quality

of care well below competitive levels.



                                           22
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 26 of 35 PageID 26




      85.    Plaintiffs and the Classes have thus suffered injury of the type the

antitrust laws were intended to prevent, flowing from that which makes Health

First’s acts unlawful.

      86.    Plaintiffs and the Classes allege that Health First’s anticompetitive

conduct has caused them to pay supra-competitive prices in the relevant market.

Such an injury is plainly of the type the antitrust laws were intended to prevent.

      87.    Health First’s misconduct has directly caused this injury to Plaintiffs

and the Classes. Plaintiffs and the Classes are naturally motivated to enforce the

antitrust laws because they had and have the natural economic self-interest in paying

reasonable rather than supra-competitive prices.

      88.    Whereas physician competitors of Health First, as noted, have pursued

antitrust claims against Health First for its harm to competition in the relevant

market, that lawsuit did not seek to recover and did not recover for the injuries to the

members of the Classes, and denying a remedy to Plaintiffs and the Classes would

be likely to leave a significant antitrust violation undetected or unremedied.

      89.    Any overlaps in the facts and issues between this action and the action

that physician competitors brought against Health First, and the settlement that they

reached with Health First, did not concern the calculation of damages at issue in this

action, which calculation involves conceptually and categorically different measures

that pose no threat of duplicative recoveries.

                                           23
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 27 of 35 PageID 27




                             CLASS ALLEGATIONS

                            Acute Care Damage Class
               Federal Rule of Civil Procedure 23(a) Prerequisites

       90.   Plaintiffs Skipper and Baker represent a class of patients and health

plans using Health First acute care seeking relief for their direct payments to Health

First for acute care on or after April 19, 2017. For patients such payments are defined

as their co-insurance payments computed as percentages of Health First acute care

fees and not limited by health plan annual, out-of-pocket maximums or otherwise.

Excluded from this class are (a) patient payments which are set at a fixed amounts

by insurance plan or otherwise regardless of the cost of the procedure, including co-

payments; (b) patients paying insurance deductibles to Health First; (c) persons

employed by Health First, Inc. and its subsidiaries; (d) HF and Adventist HealthCare

health plans; and (e) the Presiding Judge, employees of this Court, and any appellate

judges exercising jurisdiction over these claims as well as employees of that

appellate court.

       91.   Prosecution of the claims of the Class as a class action is appropriate

because the prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are

met:

             a.     The number of persons in the Class is in the thousands and the

                    members of the Class are therefore so numerous that joinder of

                    all members of the Class is impracticable. Joinder is also
                                          24
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 28 of 35 PageID 28




                 impracticable because of the need to expedite judicial relief, and

                 the Class Representatives’ lack of knowledge of the identity and

                 addresses of all members of the Class.

           b.    There are numerous questions of law and fact arising from the

                 pattern of monopolization and restraint of trade which are

                 common to the members of the Class. These include, but are not

                 limited to, common issues as to (1) whether Health First has

                 market power; (2) whether it has monopolized and restrained

                 trade in the acute care relevant market; and (3) whether this

                 conduct, taken as a whole, has materially caused antitrust price

                 injury on members of the Class.

           c.    The claims of the Class Representatives are typical of the claims

                 of the members of the Class and fairly encompass the claims of

                 the members of the Class. The Class Representatives and the

                 members of the Class are similarly or identically harmed by the

                 same systematic and pervasive concerted action and supra-

                 competitive pricing.

           d.    The Class Representatives and their counsel will fairly and

                 adequately protect the interests of the members of the Class.

                 There are no material conflicts between the claims of the Class

                                        25
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 29 of 35 PageID 29




                    Representatives and the members of the Class that would make

                    class certification inappropriate. Counsel for the Class will

                    vigorously assert the claims of the Class Representatives and the

                    other members of the Class.

             Federal Rule of Civil Procedure 23(b)(3) Prerequisites
      92.    Prosecution of the damage claims of the Class is appropriate pursuant

to Rule 23(b)(3) because:

      a.     Questions of law or fact common to the members of the Class

             predominate over any questions affecting only its individual members;

             and

      b.     A class action is superior to other methods for the fair and efficient

             resolution of the controversy.

                            Acute Care Injunctive Class

               Federal Rule of Civil Procedure 23(a) Prerequisites

      93.    Plaintiffs represent a class of acute care patients and health plans using

Health First acute care seeking injunctive relief from Health First’s exclusionary and

anticompetitive conduct. Excluded from the class are (a) persons employed by

Health First, Inc. and its subsidiaries; (b) HF and Adventist HealthCare health plans;

and (c) the Presiding Judge, employees of this Court, and any appellate judges

exercising jurisdiction over these claims as well as employees of that appellate court.

                                          26
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 30 of 35 PageID 30




       94.   Prosecution of the claims of the Class as a class action is appropriate

because the prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are

met:

             a.    The number of persons in the Class is in the thousands, and the

                   members of the Class are therefore so numerous that joinder of

                   all members of the Class is impracticable. Joinder also is

                   impracticable because of the need to expedite judicial relief and

                   the Class Representatives’ lack of knowledge of the identity and

                   addresses of all members of the Class.

             b.    There are numerous questions of law and fact arising from the

                   pattern of monopolization and restraint of trade which are

                   common to the members of the Class. These include, but are not

                   limited to, common issues as to (1) whether Health First has

                   market power; (2) whether it has monopolized and restrained

                   trade in the acute care relevant market; (3) whether this conduct,

                   taken as a whole, threatens quality of care and future above-

                   competitive pricing; and (4) the nature and extent of the

                   injunctive relief available to the members of the Class.

             c.    The claims of the Class Representatives are typical of the claims

                   of the members of the Class and fairly encompass the claims of

                                         27
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 31 of 35 PageID 31




                   the members of the Class. The Class Representatives and the

                   members of the Class are similarly or identically harmed by the

                   same systematic and pervasive concerted action and supra-

                   competitive pricing.

             d.    The Class Representatives and its counsel will fairly and

                   adequately protect the interests of the members of the Class.

                   There are no material conflicts between the claims of the Class

                   Representatives and the members of the Class that would make

                   class certification inappropriate. Counsel for the Class will

                   vigorously assert the claims of the Class Representatives and the

                   other members of the Class.

             Federal Rule of Civil Procedure 23(b)(2) Prerequisites

      95.    The prosecution of the claims of the Class pursuant to Rule 23(b)(2) is

appropriate because Health First has acted, or refused to act, on grounds generally

applicable to the Class, thereby making appropriate final injunctive relief, or

corresponding declaratory relief, for the Class as a whole.

                              CAUSES OF ACTION

                          FIRST CLAIM FOR RELIEF

                   Monopolization of the Acute Care Market
                  in Violation of Section 2 of the Sherman Act

      96.    Plaintiffs incorporate the allegations above.
                                          28
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 32 of 35 PageID 32




      97.    Health First and its controlled subsidiaries, including its hospitals,

health plans, and physicians, have monopolized the relevant market for the sale of

acute care hospital services.

      98.    Health First exerts substantial control over the day-to-day operations of

its subsidiaries, using them as its agencies or instrumentalities.

      99.    Health First has market power in the relevant market and has willfully

maintained that power over a number of years.

      100. Competition in the relevant market has been harmed and the acute care

fees paid to Health First by health plans are higher than competitive levels.

      101. In addition, patients have received quality of care far below competitive

standards.

      102. Health plans have thus suffered antitrust injury caused by the

exclusionary conduct when paying Health First directly for care and therefore have

been injured in their business and property.

      103. Health First’s continuing exclusionary conduct violates Section 2 of the

Sherman Act, 15 U.S.C. § 2.

                         SECOND CLAIM FOR RELIEF

                      Agreements in Restraint of Trade in
                    Violation of Section 1 of the Sherman Act

      104. Plaintiffs incorporate the allegations above.



                                           29
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 33 of 35 PageID 33




       105. Various physicians, individuals, firms, and corporations, not named as

defendants herein, have participated as co-conspirators with Defendant and

performed acts and made statements in furtherance of the conspiracy, including its

exclusive dealing, boycotting and market allocation.

       106. By entering into exclusive-dealing agreements with physicians, and by

organizing a group boycott of competing hospitals, Health First has entered into

agreements that unreasonably restrain trade in violation of Section 1 of the Sherman

Act, 15 U.S.C. § 1.

                          THIRD CLAIM FOR RELIEF

                       Violation of the Florida Antitrust Act

       107. Plaintiffs incorporate the allegations above.

       108. Health First’s anticompetitive conduct violates the Florida Antitrust

Act, Fl. Stat. §§ 542.15-542.36.

      109.    Health First’s agreements with physicians and organization of a group

boycott violate Fl. Stat. § 542.18, which prohibits “[e]very contract, combination, or

conspiracy in restraint of trade or commerce in this state.”

       110. Health First’s monopolization of the acute care hospital services market

violates Fl. Stat. § 542.19, which makes it “unlawful for any person to monopolize,

attempt to monopolize, or combine or conspire with any other person or persons to

monopolize any part of trade or commerce in this state.”

                                           30
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 34 of 35 PageID 34




      111. Plaintiff and the other class members have been injured in their

“business or property” by these violations, as required by Fl. Stat. § 542.22.

                             PRAYER FOR RELIEF

      Plaintiffs respectfully request that this Court:

             A.    Declare that Health First’s conduct violates Sections 1 and 2 of

      the Sherman Act, 15 U.S.C. §§ 1, 2, allowing treble damage relief to the Acute

      Care Damage Class under Section 4 of the Clayton Act, 15 U.S.C. § 15.

             B.    Permanently enjoin Health First from continuing its unlawful

      actions under Section 16 of the Clayton Act, 15 U.S.C. § 26, and remedying

      unlawful market power to enable vigorous actual or potential competition.

             C.    Declare that Health First’s conduct violates the Florida Antitrust

      Act, Fl. Stat. §§ 542.18-542.19, allowing treble damage relief to the proposed

      Classes under Fl. Stat. § 542.22(1).

             D.    Permanently enjoin Health First from continuing their unlawful

      actions under Fl. Stat. § 542.23.

             E.    Award reasonable attorneys’ fees and costs as allowed by law;

             F.    Award pre-judgment and post-judgment interest at the highest

      rate allowed by law; and

             G.    Grant such other and further relief as the Court deems just and

      equitable.

                                          31
Case 6:21-cv-00681-RBD-GJK Document 1 Filed 04/19/21 Page 35 of 35 PageID 35




                                 JURY DEMAND
      Plaintiff demands a trial by jury.

Date: April 19, 2021                            BY: /s/ Ronald G. Meyer

                                                Trial Counsel
                                                Ronald G. Meyer
                                                Florida Bar Number 0148248
                                                Meyer and Blohm, P.A.
                                                Post Office Box 1547
                                                Tallahassee, FL 32302
                                                rmeyer@meyerblohmlaw.com
                                                Telephone: (850) 878-5212

                                                Trial Counsel
                                                R. Stephen Berry*
                                                Berry Law PLLC
                                                1100 Connecticut Avenue NW
                                                Suite 645
                                                Washington, DC 20036
                                                Telephone: (202) 296-3020
                                                FAX: (202) 296-3036
                                                sberry@berrylawpllc.com

                                                *Pro Hac Vice Pending

                                                Attorneys for Plaintiffs




                                           32
